UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------ x
                                             :             Civil Case No.:1:16-cv-05165
 MARIA VECCHIO, individually, and
                                             :
 on behalf of all others similarly-
                                             :
 situated,
                                             :
                                 Plaintiff,  :                   ORDER
                                             :
                   - against -               :
                                             :
 QUEST DIAGNOSTICS INC.,                     :
 EXAMONE WORLD WIDE, INC., and               :
 EXAMONE LLC,                                :
                                             :
                                 Defendants. :
                                                       :
   ----------------------------------------- x
   ------------------------
       By a letter dated April 8, 2020, Defendants proposed a revised schedule that would allow

them additional time to file their reply memoranda of law in support of their motion to decertify

and motion for partial summary judgment. Defendants also proposed a page-limit extension to

Defendants’ reply in support of its motion to decertify. Plaintiffs have agreed to these requests.

Accordingly, it is hereby ORDERED:

       1.      Defendants’ reply memoranda of law in support of their motion to decertify and

motion for partial summary judgment shall be filed by May 4, 2020.

       2.      Defendants’ request for an additional five (5) pages for their reply memoranda of

law in support of their motion to decertify is GRANTED. Defendants’ reply shall not exceed

fifteen (15) pages.

                                                    SO ORDERED:

Dated: New York, New York                           __________________________
       April 8 , 2020                               EDGARDO RAMOS
                                                    UNITED STATES DISTRICT JUDGE
